Citation Nr: 0418875	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  00-25 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California


THE ISSUE

Entitlement to service connection for a back disability, to 
include the question of the timeliness of the Substantive 
Appeal.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from August 1987 to 
November 1992.

This matter is before the Board of Veterans' Appeals on 
appeal from a March 1996 rating action of the RO.  A notice 
of disagreement (NOD) was received in March 1997 and the RO 
issued a statement of the case (SOC) that same month.  

In May 2003, the veteran offered testimony during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.

As explained in more detail below, on preliminary review of 
the appeal in October 2003, the Board found that the record 
raised a question as to the timeliness of the Substantive 
Appeal; hence, the Board remanded this matter to the RO for 
consideration of the timeliness question.  The RO addressed 
the question of the timeliness in a January 2004 Supplemental 
Statement of the Case (SSOC).  The RO originally failed to 
notify the veteran that he had 60 days to respond to the 
SSOC; however, upon realizing this oversight, in March 2003 
the RO sent the veteran a letter informing him of his right 
to respond to the SSOC, and providing a period of 60 days 
from the letter, or until May 2003, for response.  To date, 
no response from the veteran has been received.  In June 
2004, the veteran's representative submitted a response on 
the veteran's behalf.


FINDINGS OF FACT

1.  In a March 11, 1996, letter the RO notified the veteran 
of the denial of his claim for service connection for a back 
disability.  

2.  The veteran faxed a NOD to the RO on March 11, 1997.  

3.  On March 25, 1997, the RO issued an SOC addressing the 
denied claim.

4.  On April 4, 1997, the veteran submitted additional 
evidence in support of his claim and the original of the NOD 
that he had previously faxed.  

5.  On December 12, 2000, the veteran submitted a Substantive 
Appeal.

6.  No document was received within 60 days of the March 25, 
1997 SOC, that may be construed as a timely Substantive 
Appeal or as an extension of time to file a Substantive 
Appeal as to the denial of the veteran's claim for service 
connection for a back disability.   


CONCLUSION OF LAW

In the absence of a timely filed Substantive Appeal, the 
Board is without jurisdiction to consider, on the merits, the 
claim for service connection for a back disability.  
38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.302, 20.303, 20.304 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. 3.159(c).

In this case, the veteran has been notified of the reasons 
for the denial of the claim, and has been afforded the 
opportunity to present evidence and argument with respect to 
the claim.  The Board finds that these actions are sufficient 
to satisfy any duties to notify and assist owed the veteran.  
As will be explained below, the Board lacks jurisdiction to 
adjudicate the claim on appeal, on the merits.  As the law, 
and not the facts, are dispositive of the appeal, the duties 
to notify and assist imposed by the VCAA are not applicable 
in this appeal.  See Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  See also Manning v. Principi, 16 Vet. App. 534, 542 
(2002); Mason v. Principi, 16 Vet. App. 129 (2002). 

II.	Analysis

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108.  
Pursuant to applicable law and regulation, an appeal consists 
of a timely filed NOD in writing and, after an SOC has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.200.

A veteran's Substantive Appeal perfects the appeal to the 
Board and frames the issues to be considered.  Myers v. 
Derwinski, 1 Vet. App. 127, 129 (1991).  A Substantive Appeal 
consists of a properly completed VA Form 9 (Appeal to Board 
of Veterans' Appeals) or other correspondence containing the 
necessary information.  The Substantive Appeal should set out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction in reaching the 
determination being appealed.  To the extent feasible, the 
argument should be related to specific items in the Statement 
of the Case and any prior Supplemental Statements of the 
Case.  38 C.F.R. § 20.202.  Proper completion and filing of a 
Substantive Appeal are the last actions a veteran needs to 
take to perfect an appeal.  Id.

A Substantive Appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the SOC 
to the veteran, or within the remainder of the one-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever comes later.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302(b)(1). Where a veteran 
files a timely NOD but fails to timely file a Substantive 
Appeal, the appeal is untimely.  Roy v. Brown, 5 Vet. App. 
554, 556 (1993).

As noted in the Introduction, by rating action of March 1996, 
the RO denied the veteran's claim for service connection for 
a back disability.  The RO notified the veteran of this 
denial in correspondence dated March 11, 1996.  A NOD was 
received on March 11, 1997, by fax, noting that the veteran 
would be submitting additional evidence to support his claim.  
An SOC was issued on March 25, 1997, with a cover letter that 
clearly notified the veteran that he had to file a formal 
appeal (Substantive Appeal) to perfect his appeal; a VA Form 
9 (Appeal to the Board of Veterans' Appeals) was enclosed for 
this purpose.  On April 4, 1997, the RO received additional 
medical evidence pertaining to the veteran's claim, and the 
original of the NOD that he had faxed on March 11, 1997.  

In October 2000, in response to correspondence received from 
the veteran in April 2000 (that the RO characterized as a 
"reopened claim"), the RO issued an SSOC (rather than a 
rating action), reflecting the RO's continued denial of the 
claim.  In response, the veteran submitted a Substantive 
Appeal in December 2000.  In October 2003, the Board remanded 
the claim for consideration of the timeliness of the 
Substantive Appeal, and in January 2004, the RO issued 
another SSOC, reflecting its determination that the veteran's 
December 2000 Substantive Appeal was untimely.  The Board 
agrees.

A review of the claims file reveals no correspondence from 
either the veteran or his representative that may be 
construed as a timely Substantive Appeal as to the March 1996 
denial of service connection, or a timely request for an 
extension of time to file a Substantive Appeal as to that 
denial.  Pursuant to 38 CFR § 20.302, the veteran had until 
May 25, 1997, (60 days from the issuance of the SOC) to file 
a Substantive Appeal in this case, since this date is later 
than March 11, 1997, the expiration date of the one year 
period from the notification of the denial of his claim.  
While, on December 12, 2000, the veteran filed a VA Form 9 
with the RO addressing his claim for service connection for a 
back disability, this document was received more than three 
years after the date for filing a timely Substantive Appeal 
as to the March 1996 denial had expired.  

The Board emphasizes that the veteran and his representative 
have been given sufficient opportunity to present evidence 
and/or argument on the timeliness question.  During the March 
2003 Board hearing, the question of timeliness was initially 
raised; in October 2003, the Board remanded the matter to the 
RO for consideration of the timeliness question; and, in 
January 2004, the RO notified the veteran and his 
representative of its determination on the timeliness 
question.  However, the Board finds that neither the veteran 
nor his representative has presented any evidence or argument 
that would alter the basic facts of this case.  The veteran's 
representative alleges that the original copy of the 
veteran's faxed NOD, received in April 1997, should be 
construed as a timely Substantive Appeal.  However, that 
document identified itself as a "Notice of Disagreement" 
and neither  alleged any specific error of fact or law in the 
decision being appealed, nor addressed any of the information 
presented in the SOC.  Clearly, then, such document does not 
constitute a Substantive Appeal, as defined by 38 C.F.R. 
§ 20.202.  

Finally, the Board notes that, while the submission of 
additional evidence can, in some cases extend the time period 
for submitting a Substantive Appeal beyond the expiration of 
the one-year period from notice of the decision, this 
exception is not applicable to the present case.  For this 
exception to apply, the additional evidence must be submitted 
within one-year of the date of the mailing of the 
notification of the decision being appealed.  See 38 C.F.R. 
§ 20.302(b)(2); VAOPGCPREC 9-97, (Feb. 11, 1997).  In this 
case, the veteran did not submit his additional evidence 
until April 1997, more than one-year after the March 11, 
1997, expiration of the one-year period following 
notification of the denial of the claim.  Hence, the filing 
of additional evidence did not extend the veteran's period 
for perfecting an appeal of the March 1996 denial of the 
claim.  Id; see also 38 C.F.R. § 20.304 (providing that the 
filing of additional evidence after receipt of an adverse 
notice does not extend the time period for extending or 
completing an appeal, except as provided in 38 C.F.R. 
§ 20.302(b)).  Further, while the Board notes that, due to 
administrative error, the RO did not consider the additional 
evidence received for three years, that error has no bearing, 
whatsoever, on the fact that that evidence was not received 
until April 1997.  Hence, the additional evidence extension 
does not apply in this case. 

Under these circumstances, the Board must conclude that the 
veteran has failed to timely perfect an appeal of the RO's 
March 1996 denial of service connection for a back 
disability.  As such, the Board does not have jurisdiction to 
review this claim, and, pursuant to the Board's authority 
under 38 U.S.C.A. § 7105(d)(3), the claim must be denied on 
that basis.  


ORDER

As a timely Substantive Appeal as the March 1996 denial of 
service connection for a back disability has not been 
received, the appeal is denied.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



